DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11, lines 2-3, recites the limitation, “which is for covering an area to give off illness-associated odors”  It is recommended that this language be amended to recite --which is for covering an area that gives off illness-associated odors.--
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8-11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahr (US Patent 5,800,418) in view of Akiyama et al. (US Patent Publication 2013/0102461).
Regarding claim 1, Ahr discloses an absorbent sheet  (absorbent core 340 (Fig. 3) which is positioned between the topsheet 320 and the backsheet 330 of sanitary napkin 30, col. 25, lines 6-59; or absorbent core 540 which is positioned between a topsheet 520 and backsheet 530, Fig. 5, col. 28, lines 47-62); Merriamwebster.com defines a sheet is defined as a broad 
Akiyama teaches an analogous absorbent sheet (absorbent sheet 10, Fig. 2, [0014]) with analogous cellulosic fibers (hydrophilic fibers 2 [0114], can be cellulosic [0212]), analogous absorbent fibers (absorbent resins 1, [0114]) an analogous thermal adhesive resin (hydrophobic fibers 3 serve as an adhesive,[0102], [0114]) and a deodorizing agent (deodorant added at the mixing step 2, [0128] (mixing step 2 is the mixing of hydrophilic fibers and the absorbent resins and the hydrophobic fibers added, [0123]) depending of the intended use, [0112]]) in a single layer (absorbent sheet 10, Fig. 2).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added a deodorizing agent to the absorbent sheet of Ahr, as taught by Akiyama, in order to provide deodorizing function to the absorbent sheet of Ahr which has intended functions of, for example, a sanitary napkin or diaper in which a deodorant would be desired. 
not particularly, but is preferably 1%-70% by mass and more preferably 3% to 50% by mass relative to the total mass of the solid content constituting the absorbent sheet with deodorizing functions,” (Applicant’s specification, [0032], emphasis added) indicating no particularity with regard to the range thus a lack of criticality.  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the percent content of the absorbent fibers by mass relative to the total mass of the solid content constituting the absorbent sheet of the combination of Ahr and Akima, from 30%-70% to 3%-50% as Applicant has appeared to place no criticality on the claimed range (see [0032]) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”.  In re Wertheim, 541 F. 2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 ( Fed. Cir. 1990).

Regarding claim 9, Ahr in view of Akiyama discloses the invention as described above and Ahr further discloses that the absorbent sheet with deodorizing functions (absorbent core 540, Fig. 5) has a surface contact layer (backsheet 530, col. 28, lines 47-62 and col. 29, lines 7-24).
Regarding claim 10, Ahr in view of Akiyama discloses the invention as described above and Ahr further discloses that the surface contact layer is non adhering (outer surface 52 comprises that portion of the diaper 50 which is positioned away from the wearer’s body and is formed by at least a portion of the backsheet 530, col. 29, lines 12-17) and Akiyama does not recite that the backsheet is adhering thus it would follow that the backsheet is non adhering.  
Regarding claim 11, Ahr in view of Akiyama discloses the invention as described above and Ahr further discloses the absorbent sheet is for covering an area to give off illness-associated odors (the absorbent sheet (absorbent core 340, 540) of Ahr is capable of covering an area giving off illness-associated odors, further Ahr discloses the absorbent composites (which are a part of the absorbent core 340, 540, col. 21, lines 12-29) can be used for many purposes including wound cleaning devices and the devices may be placed against the skin of a wearer to absorb and contain the various exudates of the body).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahr (US Patent 5,800,418) in view of Akiyama et al. (US Patent Publication 2013/0102461) and in further view of Itakura (JP2004215958, English translation provided)
Regarding claim 3, the combination of Ahr in view of Akiyama discloses the invention as described above and Ahr further discloses that the absorbent fibers (absorbent gelling material (AGM)) include a partially neutralized polyacrylic acid (col. 4, line 66 to col. 5, line 17) but Ahr does not explicitly disclose that the absorbent fibers contain a sodium polyacrylate resin.
Itakura discloses an analogous absorbent sheet (Fig. 1, body fluid absorbing sheet, 2nd  having a body fluid permeable layer (A), an absorption layer (B) and a body fluid impermeable layer (C), page 2 lines 49-65) comprising analogous absorbent fibers (absorption layer (B) comprises a flat body made of fibers, page 2, lines 65-77) containing a sodium polyacrylate resin (a flat body made of fibers containing a polyacrylic acid alkali salt-based resin as a main component of the absorption layer (B), page 2, lines 65-77; sodium polyacrylate is obtained and a salt-based resin is preferable, page 2, line 78 to page 3, line 84; Comparative Example 2, a powder of sodium polyacrylate-based resin is used in obtaining liquid absorbing sheet(4), page 5, lines 220-228) for the purpose of rapidly absorbing the liquid to be absorbed (page 2, lines 65-78).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have contained in the absorbent fibers of the absorbent sheet of the combination of Ahr and Akima a sodium polyacrylate resin, as taught by Itakura, as Itakura teaches that absorbent fibers of sodium polyacrylate resin rapidly absorb liquid which would result in an improved absorbent sheet.
Claims 4, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahr (US Patent 5,800,418) in view of Akiyama et al. (US Patent Publication 2013/0102461) and in further view of Fukae et al. (US Patent Publication 2011/0112496).
Regarding claim 4, the combination of Ahr in view of Akiyama discloses the invention as described above but Ahr does not disclose that the deodorizing agent contains a component capable of reacting with at least one selected from sulfides, sulfurs and amines.
Fukae teaches an analogous absorbent sheet (Fig. 3, inner body 200 is intended to absorb and retain excretion such as urine and the like, [0098]; the inner body 200 includes a face sheet 30 and a liquid impervious sheet 11, [0099]), comprising analogous cellulosic fibers and analogous absorbent fibers (absorbent element 50 (Fig. 3)  has a package sheet 58 that envelopes the entire absorbent body 56 which can be formed by a fiber assembly which may use fibers such as fluff pulp, synthetic fibers such as cellulose acetate or the like [0118]) with deodorizing functions (device functions to absorb fluids and reduce unwanted odors [0006]-[0009]) and an analogous deodorizing agent (odor eliminating printed sheet has a base material and a deodorant particle fixed to the base sheet, [0036]; the printed sheet interposed between liquid impervious sheet 11 and an outer sheet 12 covering a back surface of the liquid impervious sheet, [0146]) in an analogous single layer (package sheet 58 envelopes the absorbent body 56, [0117]) and teaches that the deodorizing agent (deodorant particle fixed to base sheet) contains a component capable of reacting with at least one selected from sulfides, sulfurs and amines (the deodorant particle achieves excellent absorptive performance in particular for odor substances that become problematic at the time of disposal of disposable diapers, specifically hydrogen sulfide and the like, [015].

Regarding claim 5, the combination of Ahr in view of Akima and in further view of Fukae discloses the invention as described above and Fukae further discloses wherein the deodorizing agent contains at least one selected from metals, minerals, activated carbons and vegetable extracts (the deodorant particle preferably contains metallic ions that absorb chemically odor molecules, [0151]).
Regarding claim 7, the combination of Ahr in view of Akima and in further view of Fukae discloses the invention as described above and Fukae further discloses a resin layer containing a deodorizing agent (odor eliminating printed sheet 25 has a base material and a deodorant particle fixed to the sheet base material with an adhesive resin for the purpose of providing an odor eliminating function, [0148]; the printed sheet interposed between liquid impervious sheet 11 and an outer sheet 12 covering a back surface of the liquid impervious sheet, [0146]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added a resin layer containing a deodorizing agent to the absorbent sheet of the combination of Ahr and Akima, as taught by Fukae, in order to provide additional deodorizing functions to eliminate odors associated with the use of the absorbent sheet such as odors pertaining to disposable diapers.  
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahr (US Patent 5,800,418) in view of Akiyama et al. (US Patent Publication 2013/0102461) and in further view of Song et al. (WO 2016/069072).
	Regarding claim 6, Ahr in view of Akima discloses the invention as described above but Ahr fails to disclose that the deodorizing agent is a betaine compound.  
Song teaches an absorbent sheet with deodorizing functions (odor absorbing member 20, Fig. 3B (odor control article 10 may be integrated with a substrate to form an odor absorbing member 20, Fig.2B, page 12, lines 6-14)), comprising cellulosic fibers (plurality of substrate fibers, for example cellulosic fibers, page 13, line 2)  and a deodorizing agent (odor control suspension may be applied to a substrate such as, for example, a plurality of fibers, page 18, lines 12-16;  the odor control suspension comprises a zwitterionic surfactant (page 16, line 25-page 17, line 4) including betaine (page 18, lines 1-3)) for the purpose of providing odor control to personal hygiene products (page 1, lines 6-16; page 2, lines 15-26) and the betaine further stabilizing the deodorizing agent ((odor control suspension), a surfactant in the solution helps to stabilize the HPIM (hydrophobic polymer of intrinsic microporosity) particles in the aqueous solution, page 16, line 19-page 17, line 4).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used as the deodorizing agent in the absorbent sheet of Ahr and Akima a betaine compound, as taught by Song, in order to provide odor control in the form of a stabilized odor control suspension to the absorbent sheet used in hygienic articles such as diapers and sanitary napkins.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takemura (WO2007111161A1, English translation provided) discloses an absorbent sheet with deodorizing functions (Fig. 1 show deodorant sheet S having component part 2; component part 2 for holding a fragrance or deodorant component characterized by blending a fibrous water absorbing polymer with hydrophilic fibers, [0011]) comprising  cellulosic fibers (hydrophilic fibers which include cellulose fibers [0025]-[0028]), absorbent fibers (fibrous water-absorbing polymer with hydrophilic fibers [[0011]), a thermal adhesive resin (heat-fused fibers such as polypropylene, [0030]) and a deodorizing agent (component part 2 for holding a fragrance or deodorant component; in a single layer thereof (Fig. 2, component part 2 is a single layer) but Masahito fails to explicitly discloses that the deodorant sheet is a broad stretch or surface of something (merriamwebster.com definition of sheet).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594.  The examiner can normally be reached on Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/G.M./Examiner, Art Unit 3786       

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786